UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6673


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TODD LAMAR MOSS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:05-cr-00526-HMH-3; 7:98-cr-00610-HMH-1)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Todd Lamar Moss, Appellant Pro Se.   Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Todd   Lamar   Moss   appeals   the   district     court’s   order

denying his “motion to clarify the original intent regarding

concurrent sentences” and a subsequent text order denying his

motion to amend/correct the previous order.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Moss, No. 7:05-cr-00526-HMH-3; 7:98-cr-00610-HMH-1 (D.S.C. Mar.

25, 2014 & Apr. 14, 2014).          We further deny Moss’s motion to

supplement the record.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and     argument   would    not   aid   the

decisional process.



                                                                      AFFIRMED




                                     2